Citation Nr: 1623727	
Decision Date: 06/14/16    Archive Date: 06/29/16

DOCKET NO.  10-16 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to service connection for the human papilloma virus (HPV).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Roggenkamp, Associate Counsel


INTRODUCTION

The Veteran had active service from January 2004 to May 2009. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Salt Lake City, Utah Department of Veterans Affairs (VA) Regional Office (RO).  The case was remanded in January 2014 for further development.

In her substantive appeal, the Veteran requested a hearing before a Veterans Law Judge at the RO. The Veteran withdrew her request for a hearing in September 2010. See 38 C.F.R. § 20.704(d) (2015).

The Veteran waived her right to have the RO review newly submitted evidence and allowing the Board to proceed with an appeal.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system. Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.


FINDING OF FACT

The preponderance of the evidence of record is against finding an etiological link between the human papilloma virus, diagnosed in service, and a current disability.


CONCLUSION OF LAW

A disability due to the human papilloma virus was not incurred or aggravated inservice.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The January 2014 remand ordered that the Veteran be scheduled for a VA examination.  The Veteran did not, however, attend the scheduled examination, and it is unclear from the claims file if she cancelled the examination or simply failed to appear.  Though there is evidence that the Veteran may have moved, it is unclear if she had moved when the letter was sent.  Significantly, the letter was not returned as undeliverable, and the notice letter informing the Veteran of her examination was sent to the address on record at the time.  Hence, it met the definition of proper notice.  38 C.F.R. § 3.1 (2015).  The appellant is advised that it is her responsibility to keep VA apprised of her whereabouts, and that VA has no duty to move heaven and earth to find her.  Hyson v. Brown, 5 Vet. App. 265 (1993).  Therefore, because VA sent the letter to her address of record VA substantially complied with the remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

Pursuant to 38 C.F.R. § 3.655, when a veteran fails to report for a VA examination that is scheduled in conjunction with an original claim, and she fails to provide good cause for this failure to report, the claim shall be rated based on the evidence of record, and as such, could result in denial of the claim.  See 38 C.F.R. § 3.655(b) (2015).  The Veteran is advised that the duty to assist is not a one-way street; a claimant cannot stand idle when the duty to assist is invoked by failing to provide important information or otherwise failing to cooperate.  Woods v. Gober, 14 Vet. App. 214, 224 (2000).

Additionally, the January 2014 remand directed that the RO obtain records from the Puget Sound VA Medical Center.  The Veteran's medical records included a notice that the Veteran had since moved, and that she would subsequently be seen by the San Diego VA Medical Center.  Medical records from the San Diego VA Medical Center through 2016 have been obtained and associated with the claims file.  The Veteran was also sent a development letter, as mandated in the remand.  Therefore, the Board substantially complied with the directives of the prior remand. Stegall, 11 Vet. App. 268.

Service Connection for the human papilloma virus

Service connection will be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  For certain listed chronic diseases, service connection will be granted on a presumptive basis if it was diagnosed in service, or manifested to a compensable degree within one year after active service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  Alternatively, a nexus to service may be found where there is continuity of symptomatology since service for a listed chronic disability.  Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013).

Otherwise, service connection generally requires evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Under certain circumstances, lay statements may be sufficient for service connection by establishing the occurrence of lay-observable events, the presence of disability, or symptoms of disability that are susceptible to lay observation.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

The evidence shows that the Veteran had a diagnosis of high-risk HPV in service.  Medical records note a low grade squamous intraepithelial lesion, with HPV changes, diagnosed by Pap smear in 2006.  The appellant underwent a colposcopy, and subsequently had normal pap smears.  A January 2009 VA examination report contained a diagnosis of HPV changes, status-post colposcopy.

In March 2010, the Veteran had another abnormal pap smear.  In July 2010, she was diagnosed with bacterial vaginosis.  In August 2010, she had a normal pap smear.  Post-service treatment records document that a HPV test was conducted in May 2011 and was negative.

In May 2012, the Veteran underwent a second colposcopy.  At a gynecological examination in June 2012, she was diagnosed with cervicitis and focal squamous atypia, favor reactive.  The treating physician noted that she showed few clinical symptoms from the cervicitis.  The diagnosis of mild cervicitis, with no lesions, was confirmed at a June 2013 gynecological appointment.

The Veteran's representative has asserted that the Veteran's currently-diagnosed cervicitis was the result of her previously-diagnosed HPV.  Significantly, there is no medical evidence of record indicating a link between HPV and the Veteran's current cervicitis; therefore, service connection cannot be granted.  In this regard, there is no evidence that the representative as a lay person is competent to offer a medical opinion in the field of gynecology.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, an opinion as to the etiology of any disability due to HPV, to include cervicitis, falls outside the realm of common knowledge of a lay person.

In a lay statement accompanying her VA Form 9, in April 2010, the Veteran stated that once a person has tested positive for HPV, the person is at higher risk for cervical cancer, and just because someone has normal readings for a time does not mean they will always be normal.  While the Veteran may be correct that a diagnosis of HPV puts her at a higher risk for future conditions, HPV itself, in the absence of a chronic underlying condition, is not service connectable.

Given the fact that there is no competent evidence that the appellant currently suffers from a disability due to the human papilloma virus, there is no basis to grant service connection.  

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet.App. 49 (1990).


ORDER

Entitlement to service connection for a disability due the human papilloma virus is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


